Case: 14-5101    Document: 6      Page: 1    Filed: 07/24/2014




             NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

    CHARLOTTE TAYLOR-TILLOTSON, AND ON
   BEHALF OF LAWRENCE JOSEPH TILLOTSON
                 (DECEASED),
               Plaintiff-Appellant,

                             v.

                   UNITED STATES,
                        Appellee.
                 ______________________

                       2014-5101
                 ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:13-cv-00016-CFL, Judge Charles F.
Lettow.
               ______________________

                     ON MOTION
                 ______________________

                        ORDER
     Charlotte Taylor-Tillotson moves for leave to proceed
in forma pauperis and for an extension of time of 60 days
to file her principal brief.
   The court notes that the United States Court of
Federal Claims permitted Taylor-Tillotson to proceed in
Case: 14-5101     Document: 6       Page: 2   Filed: 07/24/2014



2                            TAYLOR-TILLOTSON    v. US



forma pauperis. Pursuant to Federal Rule of Appellate
Procedure 24(a)(3), Taylor-Tillotson may proceed in forma
pauperis on appeal without further authorization.
      Upon consideration thereof,
      IT IS ORDERED THAT:
    (1) The motion for leave to proceed in forma pauperis
is denied as moot. No fee payment is required for this
appeal.
   (2) The motion for an extension of time is granted.
Ms. Taylor-Tillotson’s principal brief is due no later than
September 2, 2014.
                                      FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court
s24